t c summary opinion united_states tax_court michele anthony petitioner v commissioner of internal revenue respondent docket no 17470-99s filed date michele anthony pro_se douglas s polsky for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for the taxable years and after concessions by petitioner ’ the sole issue for decision is whether and if so to what extent petitioner is required to include in income long-term_capital_gain of dollar_figure realized from the sale of her personal_residence in some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in lee’s summit missouri on the date the petition was filed in this case in petitioner and her former husband clinton anthony purchased a residence in compton california for dollar_figure they made no major improvements to the residence on date petitioner was divorced from mr anthony in california pursuant to the agreement by deed dated date mr ‘for taxable_year petitioner concedes she is not entitled to disallowed itemized_deductions of dollar_figure solely contingent upon a possible computational adjustment to the claimed medical_expense_deduction which may be required pursuant to the court’s holding on the remaining issue in this case for taxable_year petitioner concedes the entire deficiency anthony quitclaimed to petitioner his interest in the compton residence in date petitioner was transferred by her employer to kansas city missouri the same month the compton residence was appraised for sumitomo bank its value was estimated to be dollar_figure in date petitioner borrowed dollar_figure from sumitomo bank granting a deed_of_trust against the compton residence in favor of the bank on or about date petitioner purchased a residence in lee’s summit missouri for dollar_figure petitioner began renting the compton residence following her employment transfer petitioner started attempting to sell the residence at least as early as date when she entered into an agreement with a real_estate agent she finally sold the residence on date for dollar_figure incurring expenses of dollar_figure petitioner filed form_2119 sale of your home with her federal_income_tax return for taxable_year she reported gain of dollar_figure on this form but did not include this amount in gross_income respondent issued petitioner a statutory_notice_of_deficiency reflecting his determination that petitioner had unreported long-term_capital_gain of dollar_figure from the sale of the compton residence - - under sec_61 and sec_1001 taxpayers generally must recognize in the year_of_sale all gain_or_loss realized upon the sale_or_exchange of property sec_1034 however provides an exception under which if certain requirements are met taxpayers defer recognition of gain when sale proceeds are reinvested in a new principal_residence the section reads in pertinent part as follows sec_1034 nonrecognition of gain ---if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer’s adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer’s cost of purchasing the new residence petitioner purchased the lee’s summit residence on date but did not sell the compton residence until date-- beyond the expiration of the sec_1034 two-year period petitioner urges this court to relax the rigidity of the two-year requirement for several reasons first she used money from a see also sec_1221 through for the definition of a capital_asset and related terms and sec_1 for the rate_of_tax imposed on long-term_capital_gains sec_1034 was repealed by sec_312 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_836 generally effective for sales and exchanges after date the sec_1034 rollover provision was replaced by an expanded and revised sec_121 - - mortgage of the compton residence to purchase the lee’s summit residence in order to avoid gain recognition in anticipation of selling the compton residence second she purchased the new residence within several months of the time period third the proceeds from the sale were used solely for home repairs and related costs despite these reasons a relaxation of the express requirements of the statute is not within our jurisdiction we must apply the law as it is written by congress see eg waters v commissioner tcmemo_1995_535 the period fixed by statute is a strict requirement for obtaining the benefits of sec_1034 and we are without authority to weigh the merits of the events precipitating delay to determine whether the time limits may be waived or extended we uphold respondent’s determination that petitioner is not entitled to deferral of gain recognition on the sale of the compton residence under sec_1034 a we next turn to an examination of the amount of gain petitioner recognized under sec_1001 gain on the sale of property generally is recognized in an amount equal to the excess of the amount of money received over the adjusted_basis of the property under sec_1011 and sec_1012 the adjusted_basis we need not discuss respondent’s alternative argument and the position taken in the notice_of_deficiency that the compton residence ceased being petitioner’s personal_residence and instead became rental property prior to its sale -- - generally is equal to the taxpayer’s cost of the property adjusted as required under sec_1016 the basis of community_property transferred pursuant to a divorce depends upon the nature of the property division if the division is a nontaxable one eg an equal division of strictly community_property the transferee spouse receives each asset with a basis egual to its basis to the community prior to division see 64_tc_959 affd 552_f2d_1350 9th cir a taxable division causes different results a taxable division occurs either from an unequal division or from an exchange of separate_property for virtually all of the other spouse’s community_property in an otherwise equal division in these situations where the transferee spouse receives a whole asset she receives it with a basis equal to one-half the basis prior to division plus one-half the fair_market_value of the property see id this is so because one- half of the property is deemed to have been sold by the transferor spouse to the transferee spouse at fair_market_value the transferee spouse keeps her original_basis in her one-half interest while receiving a cost_basis for her spouse’s one-half sec_1041 is not applicable in this case because the transfer of mr anthony’s interest in the compton residence occurred prior to date and nothing in the record indicates petitioner and mr anthony elected to have sec_1041 apply to the post-1983 transfer see deficit_reduction_act_of_1984 publaw_98_369 98_stat_793 - interest which is deemed to have been sold to her see id sec_1012 respondent assuming the division of property upon divorce was an equal but taxable division made the following determination of the amount of gain on the sale of the compton residence selling_price dollar_figure selling_expenses big_number adjusted_basis big_number gain on sale big_number respondent’s computation of the adjusted_basis can be summarized as follows first respondent computed mr anthony’s share of the value of the home at the time of the divorce using the purchase_price in of dollar_figure and the appraised value in of dollar_figure respondent computed yearly appreciation of dollar_figure over the 21-year period respondent then computed the value at the time of the divorce in to be dollar_figure purchase_price plu sec_11 years appreciation and thus mr anthony’s share to be dollar_figure second respondent computed petitioner’s adjusted_basis as follows petitioner’s share of purchase_price of dollar_figure dollar_figure mr anthony’s share of value at divorce big_number depreciation allowed in big_number adjusted_basis big_number petitioner objects to this computation she argues that as part of the divorce agreement the residence was quitclaimed to her in lieu of any claim by her to alimony because of this fact she objects to respondent’s division of the property into two interests and having given her credit for only one-half as we understand it petitioner’s argument is that the basis of the residence should have been equal to its full value not one-half its value plus one-half its cost respondent’s position on the basis of the residence is in accordance with the law however and petitioner has not shown any of respondent’s factual determinations to be in error taking into account respondent’s assumption that the division was an equal yet taxable division respondent’s calculations are in accordance with carrieres v commissioner supra in that petitioner received a basis in the residence equal to one-half its cost plus one-half its value at the time of the divorce if petitioner is arguing that the division was equal but nontaxable the result of her argument would be recognition of a higher amount of gain because petitioner’s basis in the residence would have been its original cost less depreciation not its fair_market_value at the time of the divorce see id --- - we uphold respondent’s determination of the amount of gain recognized on petitioner’s sale of the compton residence reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
